DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/08/2021 has been entered.
Response to Arguments
35 U.S.C. 101 Rejection
Applicant’s arguments, see Remarks filed 06/08/2021, have been fully considered. Applicant argues:
The claims should be allowable since the office action dated 01/18/2019 stated there was patent eligible subject matter under 101. 
The claim recite additional elements that amount to significantly more by reciting an improvement over existing technology because it recites reporting and tracking a caregiver only during the encounter with the patient. 
Regarding A, the 101 rejection has been updated in view of the amendments and the current MPEP (see MPEP 2106), which is based on the 2019 Patent Eligibility Guidance and the October update. 
Regarding B, as discussed in MPEP 2106.05(I), an inventive concept is found where the elements recited in the claim in addition to the judicial exception, is sufficient to ensure the claim as a whole amounts to significantly more than the judicial exception. Applicant does not provide adequate evidence or reasoning for the claims reciting an inventive concept since the additional elements are known components being used for their existing purpose. 
35 U.S.C. 103 Rejection
Applicant’s arguments, see Remarks filed 06/08/2021, have been fully considered. Applicant argues:
The Kaboff, Gilbert, and Rellas do not teach sending a current location to the advocate and display it on the user interface.
Kaboff doesn’t teach to stop sending the location after invoking the departure icon
Gilbert does not teach an arrival icon that is the same as Applicant’s arrival icon, Gilbert’s is more of a login feature. 
The Gilbert doesn’t teach location based on checking in and out, but rather seems to be based on shift data. 
Gilbert does not teach a departure icon that is the same as Applicant’s departure icon.
The prior art does not teach sending the location to the advocate. 
Rellas is non-analogous art. 
Regarding A, a new grounds of rejection is made therefore Applicant’s arguments are moot. Kaboff, Gilbert, and Kaboff 2014 are relied on to teach the claims. See the updated rejection for further clarification. 
Regarding B, while Kaboff does teach not sending a location at certain times, Gilbert is currently used to teach this limitation. 
Regarding C, as discussed in the rejection Gilbert teaches, in connection with Fig. 8, selecting icon 804 or 810 for checking in for the visit with the patient. This is construed as an icon for arrival at an appointment with a visit. 
Regarding D, Examiner construed this section to mean location data is obtain while the caregiver is checked-in and therefore not when they are checked-out. Additionally, this in combination with Kaboff’s teaching of not sending location data at certain times is construed to read on Applicant’s claims.  
Regarding E, the check-out icon of Gilbert is construed as the departure icon.
Regarding F, there is a new grounds of rejection therefore Applicant’s arguments are moot. Kaboff, Gilbert, and Kaboff 2014 are relied on to teach the claims. See the updated rejection for further clarification.
Regarding G, there is a new grounds of rejection therefore Applicant’s arguments are moot. Kaboff, Gilbert, and Kaboff 2014 are relied on to teach the claims. See the updated rejection for further clarification.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 3, 5-9, 11, 13-16, 18, 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
Step 1 of the Alice/Mayo Test 
Claims 1, 3, 5-8 are drawn to a system for managing a mobile workforce and providing an advocate the caregiver’s location during the patient visit, which is within the four statutory categories (i.e. apparatus). Claims 9, 11, 13-15 are drawn to a method for managing a mobile workforce and providing an advocate the caregiver’s location during the patient visit, which is within the four statutory categories (i.e. process). Claims 16, 18, 20 are drawn to a program instructions tangibly embodied in a non-transitory storage medium for managing a mobile workforce and providing an advocate the caregiver’s location during the patient visit, which is within the four statutory categories (i.e. manufacture). 
Step 2A of the Alice/Mayo Test - Prong One 
The independent claims recite an abstract idea. For example, claim 1 (and substantially similar with independent claims 9 and 16) recites: 
A system for providing a location of a patient to an advocate of the patient while the patient is visited by a caregiver who is a member of mobile workforce and the caregiver visits multiple patients during a day, the system comprising: 
a portable device for accessing the system by the caregiver, the portable device having a global positioning subsystem; 
an advocate device, the advocate device having a computer for accessing the system for providing the location of the patient by the advocate;
a server, the server having a set of appointments for the caregiver, each appointment having the location of the patient and a name of the patient;
selects the sets of appointments for the caregiver and sends an appointment transaction to the portable device, the appointment transaction including the set of the appointments;
an application running on the portable device receives the appointment transaction and retrieves the set of appointments from the appointment transaction;
the application running on the portable device displays a first user interface on a display of the portable device, the first user interface includes one of the appointments and an arrival icon, the arrival icon for indicating arrival at the one of the appointments; 
after the caregiver invokes the arrival icon for indicating arrival at the location of the patient, the application running on the portable device sends a transaction to the server indicating arrival at the location of the patient and the application running on the portable device displays a second user interface on the display of the portable device, the second user interface includes a departure icon, the departure icon for indicating completion of activities with the patient;
after the caregiver invokes an arrival icon for indicating arrival and until the caregiver invokes the departure icon indicating departure from the location of the patient, the application running on the portable device periodically retrieves a current location from the global positioning subsystem of the portable device and the application running on the portable device sends a location transaction to the server, the location transaction including the current location and, responsive to receiving the location transaction, the server sends a second transaction to the advocate device, the second transaction including the current location, after receiving the second transaction at the advocate device, software running on the advocate device displays an advocate user interface that shows the current location; and  
after the caregiver invokes the departure icon, the server stops sending the second transaction to the advocate device. 
These underlined elements recite an abstract idea that can be categorized, under its broadest reasonable interpretation, to covers to cover the management of personal behaviors and interactions (i.e., following rules and instructions), but for the recitation of generic computer components. For example, but for the portable device, GPS, icons, application running on the portable device, the server, non-transitory storage medium with instructions, in the context of this claim encompasses an automation of organizing information to manage a mobile workforce to provide advocates caregiver locations during patient visits. 
Dependent claims recite additional subject matter which further narrows or defines the abstract idea embodied in the claims (such as claims 3, 5-8, 11, 13-15, 18, 20 reciting particular aspects of managing a mobile workforce, but for the recitation of generic computer components). 
Step 2A of the Alice/Mayo Test - Prong Two 
The independent claim 1 (and substantially similar with independent claims 9 and 16) recites: 
A system for providing a location of a patient to an advocate of the patient while the patient is visited by a caregiver who is a member of mobile workforce and the caregiver visits multiple patients during a day, the system comprising: (merely invokes use of computer and other machinery as a tool as noted below, see MPEP 2106.05(f))
a portable device for accessing the system by the caregiver, the portable device having a global positioning subsystem; (merely invokes use of computer and other machinery as a tool as noted below, see MPEP 2106.05(f))
an advocate device, the advocate device having a computer for accessing the system for providing the location of the patient by the advocate; (merely invokes use of computer and other machinery as a tool as noted below, see MPEP 2106.05(f))
a server, the server having a set of appointments for the caregiver, each appointment having the location of the patient and a name of the patient; (merely invokes use of computer and other machinery as a tool as noted below, see MPEP 2106.05(f))
software running on the server (merely invokes use of computer and other machinery as a tool as noted below, see MPEP 2106.05(f)) selects the sets of appointments for the caregiver and sends an appointment transaction to the portable device, the appointment transaction including the set of the appointments; (merely insignificant extrasolution activity steps as noted below, see MPEP 2106.05(g) - Symantec, MPEP 2106.05(d)(II)(i))
an application running on the portable device receives the appointment transaction and retrieves the set of appointments from the appointment transaction; (merely data-gathering steps as noted below, see MPEP 2106.05(g) - Symantec, MPEP 2106.05(d)(II)(i))
the application running on the portable device displays a first user interface on a display of the portable device, the first user interface includes one of the appointments and an arrival icon, the arrival icon for (merely invokes use of computer and other machinery as a tool as noted below, see MPEP 2106.05(f)) indicating arrival at the one of the appointments; 
after the caregiver invokes the arrival icon for (merely invokes use of computer and other machinery as a tool as noted below, see MPEP 2106.05(f)) indicating arrival at the location of the patient, the application running on the portable device sends a transaction to the server indicating arrival at the location of the patient and the application running on the portable device displays a second user interface on the display of the portable device, the second user interface includes a departure icon, the departure icon for (merely invokes use of computer and other machinery as a tool as noted below, see MPEP 2106.05(f)) indicating completion of activities with the patient;
after the caregiver invokes an arrival icon for (merely invokes use of computer and other machinery as a tool as noted below, see MPEP 2106.05(f)) indicating arrival and until the caregiver invokes the departure icon indicating departure from the location of the patient, the application running on the portable device periodically retrieves a current location from the global positioning subsystem of the portable device and the application running on the portable device sends a location transaction to the server, the location transaction including the current location and, (merely data-gathering steps as noted below, see MPEP 2106.05(g) - Symantec, MPEP 2106.05(d)(II)(i)) responsive to receiving the location transaction, the server (merely invokes use of computer and other machinery as a tool as noted below, see MPEP 2106.05(f)) sends a second transaction to the advocate device, (merely invokes use of computer and other machinery as a tool as noted below, see MPEP 2106.05(f)) the second transaction including the current location, after receiving the second transaction at the advocate device, software running on the advocate device displays an advocate user interface that (merely invokes use of computer and other machinery as a tool as noted below, see MPEP 2106.05(f)) shows the current location; and  
after the caregiver invokes the departure icon, the server (merely invokes use of computer and other machinery as a tool as noted below, see MPEP 2106.05(f)) stops sending the second transaction to the advocate device. (merely invokes use of computer and other machinery as a tool as noted below, see MPEP 2106.05(f)) 
The judicial exception is not integrated into a practical application. In particular, the additional elements do not integrate the abstract idea into a practical application, other than the abstract idea per se, because the additional elements amount to no more than limitations, which: 
amount to mere instructions to apply an exception (such as recitations of the portable device, GPS, use of icons, application running on the portable device, the server, software running on the server, non-transitory storage medium with instructions, thereby invoking computers as a tool to perform the abstract idea, see applicant’s specification [0015], [0029], see MPEP 2106.05(f))
add insignificant extra-solution activity to the abstract idea (such as recitation of receiving sets of appointments and retrieving a current location amounts to selecting a particular data source or type of data to be manipulated, see MPEP 2106.05(g))
generally link the abstract idea to a particular technological environment or field of use (such as steps performed by generic computer structure to manage a mobile workforce, see MPEP 2106.05(h))
Dependent claims recite additional subject matter which amount to limitations consistent with the additional elements in the independent claims (such as claims 3, 5-8, 11, 13-15, 18, 20 recite additional limitations which amount to invoking computers as a tool to perform the abstract idea and claims 3, 5-8, 11, 13-15, 18, 20 additional limitations which generally link the abstract idea to a particular technological environment or field of use).  Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  Their 
Step 2B of the Alice/Mayo Test for Claims 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to discussion of integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply an exception, add insignificant extra-solution activity to the abstract idea, and generally link the abstract idea to a particular technological environment or field of use.  Additionally, the additional limitations, other than the abstract idea per se, amount to no more than limitations which:
amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields (such as  using the portable device, GPS, use of icons, application running on the portable device, software running on the server, displaying information on the portable device, the server, non-transitory storage medium with instructions, e.g., Applicant’s spec describes the computer system consistent with it being well-understood, routine, and conventional because it describes in a manner that the additional elements are sufficiently well-known that the specification does not need to describe the particulars of such elements to satisfy 112a.  (See Applicant’s Spec. pgs. 8-9); See Kaboff et al. (US 2010/0198608) and Gilbert et al. (US 2014/0200924); receiving sets of appointments and retrieving a current location, e.g., receiving or transmitting data over a network, Symantec, MPEP 2106.05(d)(II)(i); send appointment transaction to the portable device, e.g., receiving or transmitting data over a network, Symantec, MPEP 2106.05(d)(II)(i); using a processor coupled with a memory database to perform the steps, e.g., merely adding a generic computer, generic computer components, or a programmed computer to perform generic computer functions, Alice Corp. Pty. Ltd. v. CLS Bank Int’l, 134 S. Ct. 2347, 2358-59, 110 USPQ2d 1976, 1983-84 (2014). 
Dependent claims recite additional subject matter which, as discussed above with respect to integration of the abstract idea into a practical application, amount to invoking computers as a tool to perform the abstract idea, and are generally linking the abstract idea to a particular field of environment. Looking at the limitations as an ordered combination adds nothing that is not already present when 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 3, 5, 8-9, 11, 13-16, 18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Kaboff et al. (US 2010/0198608), in view of Gilbert et al. (US 2014/0200924), in view of Kaboff et al. (US 2014/0012591), hereafter Kaboff 2014.
Regarding claim 1, Kaboff discloses a system for mobile workforce management (Kaboff Fig. 1-4 and corresponding text; [0002] The present invention relates to systems and methods for administering home care, which, in particular, may include, for example, formulating and rendering care plans, collecting and reporting information from field based personnel, and other functions.), the system comprising:
a portable device for accessing the system by the caregiver, the portable device having a global positioning subsystem (Kaboff [0029] discloses a system for interacting with healthcare workers and for tracking home healthcare visits through the use of GPS for tracking the caregiver’s mobile device);
software running on the server selects the set of appointments for the caregiver and sends an appointment transaction to the portable device, the appointment transaction including the set of the appointments; (Kaboff [0029] discloses software used for bi-directional communication [0030] discloses the server system with the set of appointments and [0074] discloses application software on the mobile device for communicating server appointment information to the caregiver)
a server, the server having a set of appointments for the caregiver, each appointment having the location of a patient and a name of the patient (Kaboff [0029] discloses a server; [0030] discloses the server having a caregiver’s schedule with information about the appointment such as what patient, or their name, has the appointment and the route to get to that patient thereby including the location of the patient) 
an application running on the portable device receives the appointment transaction and retrieves the set of appointments from the appointment transaction (Kaboff [0030] discloses the server system with the set of appointments and [0074] discloses application software on the mobile device for communicating server appointment information to the caregiver)
the application running on the portable device displays a first user interface on a display of the portable device, the first user interface includes one of the appointments (Kaboff [0033], [0034] disclose displaying appointment information on the portable device of the caregiver as shown in Figs. 6A and 6B [0086] discloses receiving real-time text message notification from the server system to the mobile device of the caregiver)
the server stops sending the second transaction (Kaboff [0081] discloses the system not transmitting GPS updates to disclose the caregiver’s current location {the second transaction is construed as the current location})
While Kaboff does disclose using GPS data to track the caregiver’s mobile device (Kaboff [0081]). Kaboff does not appear to explicitly disclose an arrival icon for indicating arrival an appointment, retrieving the GPS data of the caregiver’s current location and then sending that location to the advocate, and a departure icon. However, Gilbert teaches that it is old and well-known in the art of healthcare data processing to have: 
a system for providing a location of a patient to an advocate of the patient while the patient is visited by a caregiver of a member of a mobile workforce and the caregiver visits multiple patients during a day (Gilbert Fig. 1 and corresponding text; [0042] monitoring caregivers during their shift interactions with patients and gathering location data [0069] teaches selecting icon 804 or icon 810 for the caregiver to check-in for the appointment [0071] teaches the caregiver indicating arrival by checking in via the system, which then prompts the system to use GPS to verify the caregiver is at the current location of the patient. This is done by comparing 
an advocate device, the advocate device having a computer for accessing the system for providing the location of the patient by the advocate (Gilbert Fig. 1 and corresponding text; [0023] the care recipient's family 108 or other responsible party may additionally or alternatively have access to a report or notification on a website of system 100 via, for example, a laptop, personal, or tablet computer, a smartphone or PDA application, or any other suitable mechanism…. In some embodiments, the care recipient's family 108 or other responsible party may transmit information to computer 102 via, for example, email, telephone (e.g., via interactive voice prompts and recordings), laptop, personal, or tablet computer, smartphone, PDA, and/or any other suitable mechanism.
the first user interface includes an arrival icon, the arrival icon for indicating arrival at the one of the appointments; (Gilbert Figs. 8-12 and corresponding text; [0069] teaches selecting icon 804 or icon 810 for the caregiver to check-in for the appointment [0071] teaches the caregiver indicating their arrival by checking in for the visit when they are at the patient’s location [0073] teaches that the server can send a transaction to the server system after the caregiver indicates their arrival at the location of the patient)
after the caregiver invokes the arrival icon for indicating arrival at the location of the patient, the application running on the portable device sends a transaction to the server indicating arrival at the location of the patient and the application running on the portable device displays a second user interface on the display of the portable device, the second user interface includes a departure icon, the departure icon for indicating completion of activities with the patient; (Gilbert Figs. 8 and 12 and corresponding text; [0069] teaches selecting icon 804 or icon 810 for the caregiver to check-in for the appointment [0071] teaches the caregiver indicating arrival by checking in via the system, which then prompts the system to use GPS to verify the caregiver is at the current location of the patient. This is done by comparing the caregiver’s mobile 
after the caregiver invokes an arrival icon for indicating arrival and until the caregiver invokes the departure icon indicating departure from the location of the patient, the application running on the portable device periodically retrieves a current location from the global positioning subsystem of the portable device and the application running on the portable device sends a location transaction to the server, the location transaction including the current location and, responsive to receiving the location transaction, the server sends a second transaction to the advocate device, the second transaction including the current location, (Gilbert [0065] teaches while the caregiver is at the checked-in location the system periodically retrieves GPS updates of the caregiver after they indicate arrival at the patient’s location {construed as only gathering location data during check-in period and therefore only gathering location data until the caregiver checks-out by invoking the departure icon} [0071] teaches determining the GPS location of the caregiver mobile device [0077] teaches sending alerts to family members that the caregiver has checked-in or out and if there is a location change such as if the caregiver location is no longer at the patient’s home [0071] teaches the caregiver indicating arrival by checking in via the system, which then prompts the system to use GPS to verify the caregiver is at the current location of the patient. This is done by comparing the caregiver’s mobile device with the patient’s location or within a predetermined radius [0073] teaches that the server can send a transaction to the server system after the caregiver indicates their arrival at the location of the patient and [0021]-[0022] teaches the server system receiving these communications from the caregiver [0065] teaches the system periodically gets GPS updates of the caregiver after they indicate arrival at the patient’s location) 
after the caregiver invokes the departure icon stop sending the second transaction (Gilbert [0079] teaches tapping an icon 1402 to initiate a check-out for the visit [0065] teaches while the caregiver is at the checked-in location the system periodically retrieves GPS updates of the caregiver after they indicate arrival at the patient’s location {construed as only gathering location data during check-in period and therefore only gathering location data until the caregiver checks-out by invoking the departure icon}) 
Caring for a relative often involves meticulous tracking of the tasks provided, which can be more difficult when a non-family member caregiver is providing the care. Allowing the family to track the caregiver while they are providing care helps to check information against the care plan and to identify any deficiencies in order to provide the best care for the patient. See Gilbert [0003].  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the mobile workforce management system of Kaboff to incorporate a way to contact the advocates and notify them when and where care is being provided to the patient and to incorporate invoking the departure icon as taught by Gilbert. Doing so would aid in the management of the caregivers and provide confidence in the healthcare system. In addition, it would allow for family members to be notified in certain situations that care has been dispatched to their loved ones and that care is being given to that patient. 
Kaboff-Gilbert does not appear to explicitly teach after receiving the second transaction at the advocate device, software running on the advocate device displays an advocate user interface that shows the current location. However, Kaboff 2014 teaches it is old and well-known in the art of remote service tracking to:
after receiving the second transaction at the advocate device, software running on the advocate device displays an advocate user interface that shows the current location; (Kaboff 2014 [0131] teaches FIG. 13 shows a pictorial representation of a display screen for a web portal server computer, illustrating a map according to an example embodiment. The map may include shared care locations, patient locations, care provider locations, etc. The map may be used to identify care providers within a specified distance from the patient. Moreover, the map may be used to determine if the patient visit started and/or finished outside of a geofence around the patient and/or location [0123] teaches that FIG. 8 shows a pictorial representation of a display screen for 
“The map may be used to identify care providers within a specified distance from the patient. Moreover, the map may be used to determine if the patient visit started and/or finished outside of a geofence around the patient and/or location.” See Kaboff 2014 [0131].
Therefore, it would have been obvious to one of ordinary skill in the art of remote service tracking, before the effective filing date of the claimed invention, to modify the remote workforce management system of Kaboff in view of Gilbert, as modified above, to incorporate after receiving the second transaction at the advocate device, software running on the advocate device displays an advocate user interface that shows the current location as taught by Kaboff 2014. The map may be used to identify care providers within a specified distance from the patient. Moreover, the map may be used to determine if the patient visit started and/or finished outside of a geofence around the patient and/or location. 
Regarding claim 3, Kaboff-Gilbert-Kaboff 2014 teaches the system of claim 1 (see above), and where Kaboff further discloses:
whereas after the caregiver invokes the icon for indicating departure, the application running on the portable device sends a departure transaction to the server indicating that patient care at the one of the appointments is complete (Kaboff [0034] Once the tasks are completed and the user inputs necessary information, for example information relating to a patient and a patient visit, the client application may provide a finish visit prompt (e.g. providing a "finish" display on the display screen) to end the visit and complete recordation of the associated information related to the visit. [0035] The data information inputted and accumulated at the client communication device is transmitted through a communications network, such as the Internet, and is recorded at a server system As discussed, the visit information is captured and stored in real-time).
Regarding claim 5
displaying on a map that is displayed (Kaboff [0037] The tracking performed by the GPS application provides for real-time web mapping and accurately tracks the device location… The travel path of the visiting staff member is also mapped out for display at the remote server system).
And Gilbert further teaches:
on a display of the advocate device (Gilbert [0023] teaches the family can receive notification via a computer, smartphone, etc.)  
The motivation of the above mentioned references was discussed in the rejection of claim 1 and incorporated herein.
Regarding claim 8, Kaboff-Gilbert-Kaboff 2014 teaches the system of claim 3 (see above), where Kaboff further discloses: 
wherein the application running on the portable device measures and records travel distance between appointments and the travel distance is sent to the server for recording and billing (Kaboff [0004] processing patient visit data records generated by the visiting staff to be transferred into billing, scheduling, and payroll systems. [0032] Estimated speed and length of travel are used in conjunction with the GPS application for automatically calculating accurate mileage of the user. User travel is tracked from location to location such that mileage to the 100.sup.th of a mile may be determined. A shortest distance from location to location as the user is traveling between visits may be determined. The travel path between locations or visits is automatically determined and recorded in real-time for accurate mileage recordation. {Examiner notes that “for recording and billing” is an intended use of the sent data that does not functionally limit the claim})
Regarding claim 9, the claim recites substantially similar limitations as those already addressed in claim 1, and, as such, is rejected for similar reasons as given above.  
Regarding claim 11, Kaboff-Gilbert-Kaboff 2014 teaches the system of claim 9 and Gilbert further teaches: wherein after the application running on the portable device detects the invoking of the departure icon, the application running on the portable device sending a second message to the advocate device, the second message informing that care is completed for the patient. (Gilbert [0077] teaches sending alerts to family members that the caregiver has checked-in or out and if there is a location change 
Claim 13 recites substantially similar limitations as those already addressed in claims 9 and 5, and, as such, is rejected for similar reasons as given above. 
Regarding claim 14, Kaboff-Gilbert-Kaboff 2014 teaches the method of claim 9 and whereas between selecting of the arrival icon and selecting of the departure icon, the application running on the portable device a transaction to the advocate device (see above). Kaboff further discloses:
sending a video and/or an audio stream of care (Kaboff [0088] for remote clinical observation. These images can be transmitted in real-time from the field to the home office and/or from aides to skilled nurses to ensure that appropriate assessment and care are provided to the patient. The clinical images may be captured by a camera or video camera in the mobile device 102)
the video and/or audio stream of care captured by a camera and/or microphone, respectively, of the portable device. (Kaboff [0089] The clinical images may be captured by a camera or video camera in the mobile device 102)
Regarding claim 15, Kaboff-Gilbert-Kaboff 2014 teaches the method of claim 9 and whereas after the application running on the portable device detects the invoking of the departure icon, the application running on the portable device sending a transaction; selecting icons to indicate arrival and departure (see above). Kaboff further discloses:
sending a video and/or audio stream of care to the advocate (Kaboff [0088] for remote clinical observation. These images can be transmitted in real-time from the filed to the home office and/or from aides to skilled nurses to ensure that appropriate assessment and care are provided to the patient. The clinical images may be captured by a camera or video camera in the mobile device 102)
capturing the video and/or audio stream of care by a camera and/or microphone, respectively, of the portable device, the video and/or audio stream having been captured between when the caregiver indicates arrival and when the caregiver indicates departure. (Kaboff [0088] for remote clinical observation. These images can be transmitted in real-time from the filed to the home office and/or from aides to skilled nurses to ensure that 
Claim 16 recites substantially similar limitations as those already addressed in claim 1, and, as such, is rejected for similar reasons as given above. The differences being disclosed by Kaboff: Program instructions tangibly embodied in a non-transitory storage medium comprising at least one instruction configured to implement a method (Kaboff [0029] software-based tracking and data communication programs associated with a mobile device, such as a mobile or wireless telephone or other communication device. The tracking and communication programs associated with one or more computer-based communication devices provide for bi-directional communication). 
Claim 18 recites substantially similar limitations as those already addressed in claims 3 and 16, and, as such, is rejected for similar reasons as given above. 
Claim 20 recites substantially similar limitations as those already addressed in claims 5 and 16, and, as such, is rejected for similar reasons as given above. 
Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Kaboff-Gilbert-Kaboff 2014 view of Girardeau et al. (US 2014/0266642).
Regarding claim 6, Kaboff-Gilbert-Kaboff 2014 teaches the system of claim 1 and the application running on the portable device (see above), where Kaboff further discloses:
software running on the server locates another caregiver to cover the next appointment of the caregiver (Kaboff  [0071] For example, while a first caregiver is conducting a visit at a first patient's home, the home office might receive notice that a second caregiver has become ill and will be unable to complete his or her previously scheduled visits. [0072] the point-of-care caregiver scheduling module acts as a workforce management system that generates work schedules dynamically based on a plurality of worker-based variables, patient-based variables, or other variables… The workforce management system may be particularly 
Kaboff-Gilbert-Kaboff 2014 do not appear to teach the reach out icon, however, Girardeau teaches it is old and well-known in the art of health care data processing to have:
a reach-out icon; responsive to the activation of the reach-out icon by the caregiver, the server locates (Girardeau [0043] Emergency icon 68 is selected in emergency situations to send simultaneously a call message to a designated response team of people.)
A computer device that helps caregivers with their rounds ensures that the caregiver visits the patient in the time set for the appointment. See Girardeau [0005]. 
Therefore, it would have been obvious to one of ordinary skill in the art of healthcare data processing, before the effective filing date of the claimed invention, to modify the mobile workforce management system of Kaboff in view of Gilbert in view of Kaboff 2014, as modified above, to incorporate the reach-out icon as taught by Girardeau. This limitation to ensure that the caregiver visits the patient in the time set for the appointment. Additionally, the incorporated icon makes the application display user friendly to improve the efficiency of the visit as well as tracking the visit.  
Regarding claim 7, Kaboff-Gilbert-Kaboff 2014-Girardeau teaches the system of claim 6 and the reach-out icon (see above), where Kaboff further discloses: 
whereas upon receiving the reach-out transaction at the server, the software running on the server determines a set of other caregivers within range of the one of the appointments and the software running on the server transacts with other portable devices of each of the other caregivers within range of the one of the appointments requesting coverage and if any of the other portable devices that are within range of the one of the appointments agrees to coverage, (Kaboff [0072] scheduling module acts as a workforce management system that generates work schedules dynamically based on a plurality of worker-based variables, patient-based variables, or other variables. Example worker-based variables include (1) a worker's location, (2) a worker's expertise level, and/or (3) whether a worker has previously conducted a visit at a particular location. Example patient-based variables include (1) a patient's location, ((2) a patient's care plan or medical plan status (e.g. covered services/timing versus non-covered services/timing), and/or (3) a patient's disease-state or condition. The workforce 
the software running on the server transacts with one of the other portable devices of the caregiver that agrees to coverage, providing details of the one of the appointments (Kaboff [0071] scheduling module 204 allows a caregiver's schedule to change while the caregiver is in the field).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMANDA R COVINGTON whose telephone number is (303)297-4604. The examiner can normally be reached Monday - Friday, 830 - 530 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elaine Gort can be reached on (571)272-6781. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/AMANDA R. COVINGTON/Examiner, Art Unit 3686                                                                                                                                                                                                        
/RACHELLE L REICHERT/Primary Examiner, Art Unit 3686